Order, Supreme Court, New York County (Walter Schackman, J.), entered June 29, 1990, which denied plaintiff’s motion for leave to amend its complaint, unanimously affirmed, with costs.
Plaintiff instituted this action in January 1986, alleging *376that defendant Ellis failed to honor its option, to lease additional space in Ellis’ building, and wrongfully leased the space to defendant Graybar. Plaintiff seeks damages and physical possession of the premises. Over four years after the original complaint was served, plaintiff sought to amend the complaint to add causes of action of harassment and unjust enrichment against Ellis, and intentional interference with contractual rights against Graybar, and to increase the ad damnum to over $4 million.
The IAS court was well within its discretion in denying plaintiff’s motion. (Edenwald Contr. Co. v City of New York, 60 NY2d 957.) In addition to failing adequately to explain the delay in raising the proposed new claims of which plaintiff was or should have been aware at the time the original complaint was served, plaintiff has failed to show that the proposed claims have any merit. (See, Nab-Tern Constructors v City of New York, 123 AD2d 571.) Further, defendant Ellis is severely disabled, and it would be unfair to subject him to a second deposition at this belated stage of the lawsuit. Furthermore the original complaint sought no monetary damages from defendant Graybar and the claim against this party appears to be barred by the applicable statute of limitations. Concur—Murphy, P. J., Carro, Wallach and Asch, JJ.